Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a second part connected to the first part, positioned closer to the outer peripheral surface than the first part, and positioned closer to the second end as close to the first part…”  It is unclear what structure defines “positioned closer to the second end as close to the first part.  Examiner has interpreted the claim requiring the second part to be positioned closer to the second end.
Claim 1 recites “…a third part connected to the first part, positioned closer to the first cutting edge than the first part, and positioned closer to the second end as close to the first part...” It is unclear what structure defines “positioned closer to the second end as close to the first part.  Examiner has interpreted the claim requiring the third part to be positioned closer to the second end.
Claim 1 recites “…a concave curved shape…”  It is unclear what structure is defined by “concave curved shape” because a concave shape is required to be curved.
Claim 9 recites “…an end portion of the fifth cutting edge on the side of the outer peripheral surface is positioned on the side of the first end than the first virtual extended line.”  It is unclear what structure is defined by “positioned on the side of the first end than the first virtual extended line.  Examiner has interpreted the claim as requiring the fifth cutting edge to be positioned on the first virtual extended line.
Claim 16 recites “…a groove bottom of the concave groove portion is a concave curved surface.”  It is unclear if an additional concave curved surface is required at the bottom of the concave groove.  Additionally, it is unclear what structure is defined by “concave curved shape” because a concave shape is required to be curved.
Claim 19 recites “…a first cutting edge extending from a side of the rotation axis toward the outer peripheral surface and being closer to the second end as close to the outer peripheral surface…”  It is unclear what structure is defined by “as close to the outer peripheral surface.”  Examiner has interpreted the claim as requiring the first cutting edge to be closer to the second end at an end closer to the outer peripheral surface.
Claims 20-22 each recite “…a fifth cutting edge…”  It is unclear what would be considered a “fifth cutting edge” because a third and fourth cutting edge has not been claimed.
Claims 2-8, 10-15, and 17-18 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 12, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016047803-A1, hereinafter WO’803, in view of Hsu (US 5,011,342).
Regarding claim 1, WO’803 discloses a drill 1 (See Figure 18), comprising: a body 2 having a rod-shape and extending along a rotation axis from a first end toward a second end (See Figure 16), wherein the body comprises: an outer peripheral surface;  a cutting edge 7a,38 positioned on a side of the first end; and a flute 2a extending from the cutting edge toward the second end (See Figure 16), the cutting edge comprises: a first cutting edge 7a extending from a side of the rotation axis toward a side of the outer peripheral surface (See Figure 18); and a second cutting edge 38 positioned closer to the second end and the outer peripheral surface than the first cutting edge 7a (See Figure 18), an end portion of the first cutting edge 7a on the side of the outer peripheral surface is positioned closer to the second end than an end portion of the first cutting edge on the side of the rotation axis (See Figure 18; Note: the cutting edge 7a is angled towards the proximal end of the drill), the second cutting edge 38, comprises: a first part (Note: the intersection of sides 24 and 22) positioned closest to the second end (See 
Regarding claim 2, WO’803 discloses wherein the second part 22 is linear (See Figure 18).
Regarding claim 4, WO’803 discloses wherein the body 2 further comprises a peripheral cutting edge 4 that is positioned at least at a portion of a ridge line at which the outer peripheral surface and the flute 2a intersect and that is connected to the cutting edge (See Figure 18), and the cutting edge 7a,38 further comprises a fourth cutting edge (Note: the intersection point between cutting edge 23 and the peripheral cutting edge 4) connected to the peripheral cutting edge 4 (See Figure 18).
Regarding claim 8, WO’803 discloses wherein the cutting edge comprises a fifth cutting edge 23 that is located between the second cutting edge 38 and the outer peripheral surface 4 and that is linear (See Figure 18).
Regarding claim 9, WO’803 discloses wherein in the side view, the first cutting edge 7a is linear (See Figure 18), a line obtained by extending the first cutting edge 7a toward the outer peripheral surface is defined as a first virtual extended line (VL), and an end portion of the fifth cutting edge 23 on the side of the outer peripheral surface is positioned on the side of the first end than the first virtual extended line (See Figure 18).
Regarding claim 12, WO’803 discloses wherein the cutting edge 7a,38 comprises a sixth cutting edge (Note: the intersection between cutting edge 23 and the side 22) connected to the second part 22 and the fifth cutting edge 23 (See Figure 18).
Regarding claim 13, WO’803 discloses wherein the cutting edge further comprises a fourth cutting edge (Note: the intersection between cutting edge 23 and the peripheral cutting edge 4) connected to the peripheral cutting edge 4, and the fourth cutting edge is connected to the fifth cutting edge 23 and the peripheral cutting edge 4 (See Figure 18).
Regarding claim 14, WO’803, as modified, discloses the drill of claim 1 as set forth above.  WO’803 does not disclose wherein the third part has a concave curved shape.  Hsu further discloses wherein a third part (Note: the radial inner side of the curve 34) that has a concave curved shape in the side view (See Figure 5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of Hsu, such that the third part has a concave curved shape in order to reduce stress concentration along the second cutting edge.
Regarding claim 19, WO’803 discloses a drill (See Figure 16), comprising: a body 1 having a rod-shape and extending along a rotation axis from a first end toward a second end (See Figure 16), wherein the body comprises: an outer peripheral surface (See Figure 16); a cutting edge 7,38 positioned on a side of the first end (See Figure 18); and a flute 2a extending from the cutting edge 7,38 toward the second end (See Figure 16), the cutting edge comprises: a first cutting edge 7a extending from a side of the rotation axis toward the outer peripheral surface and being closer to the second end as close to the outer peripheral surface (See Figure 18); and a second cutting edge 38 positioned closer to the second end and the outer peripheral surface than the first cutting edge 7a, the second cutting edge comprises a first part (Note: the intersection of the sides 24 and 23) comprising a portion positioned closest to the second end (See Figure 18).
WO’803 does not disclose wherein the second cutting edge has a concave shape that is recessed toward the second end, the second cutting edge having a first part having a concave curved shape recessed toward the second end in a side view.  Hsu discloses a drill (See Figure 5) having a first cutting edge 32 and a second cutting edge 34 wherein the second cutting edge 34 has a first part (Note: the apex of the curve 34) in the form of a concave curved shape (See Figure 5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of Hsu, such that the first part has a concave curved shape in order to reduce the stress concentration at the location of the first part.
Regarding claim 20, WO’803 discloses wherein the cutting edge comprises a fifth cutting edge 23 that is located between the second cutting edge 38 and the outer peripheral surface and that is linear (See Figure 18).

Claims 3, 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016047803-A1, hereinafter WO’803, in view of Hsu (US 5,011,342), further in view of JP-2007050477-A, hereinafter JP’477.
Regarding claim 3, WO’803, as modified, discloses the drill of claim 1 as set forth above.  WO’803 further discloses wherein the cutting edge has a third cutting edge (Note: the intersection point of side 24 and cutting edge 7a connection to the first cutting edge and the third part 24 (See Figure 18).  WO’803 does not disclose wherein the third cutting edge has a convex shape in the side view.  JP’477 discloses a drill having a first cutting edge 12; a second cutting edge 10 wherein the second cutting edge 10 has a first part (Note: the apex of the curved recess labeled 10a), a second part (Note: the extension of the curved recess labeled 10a connected to the radial outer most edge 10b), and a third part (Note: the extension of the curved recess labeled 10a connected to the radial inner most edge 10b); and a third cutting edge 10b wherein the third cutting edge is connected to the first cutting edge 12 and the third part and having a convex shape in the side view (See Figure 6).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of JP’477 such that a convex third cutting edge connects the first cutting edge and the third part in order to reduce the stress concentration at the cutting edge.
Regarding claim 5, WO’803, as modified, discloses the drill of claim 4 as set forth above.  WO’803 further discloses wherein in the side view, the first cutting edge 4a is linear (See Figure 18), a line obtained by extending the first cutting edge toward the outer peripheral surface is defined as a first virtual extended line (VL) (See Figure 18).  WO’803 does not disclose wherein the fourth cutting edge is positioned closer to the second end than the first virtual extended line.  JP’477 discloses a drill having a fourth cutting edge 8 that is positioned closer to a second end than a virtual extended line extended from a first cutting edge 12 toward the outer peripheral surface (See Figure 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of JP’477 such that the fourth cutting edge is positioned closer to the second end than a virtual extended line extending from the first cutting edge as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 6, WO’803, as modified, discloses the drill of claim 4 as set forth above. WO’803 does not disclose wherein the fourth cutting edge has a convex curved shape in the side view.  JP’477 discloses a drill having a fourth cutting edge 31 having a convex curved shape (See Figure 9).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of JP’477, such that the fourth cutting edge has a convex curved shape in order to reduce the stress concentration at the corner between the outer peripheral cutting edge and the front cutting edge.
Regarding claim 16, WO’803, as modified, discloses the drill of claim 1 as set forth above. WO’803 further discloses wherein in a front view of the first end, the body .

Claims 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016047803-A1, hereinafter WO’803, in view of Hsu (US 5,011,342), further in view of Joseph (US 1,407,546).
Regarding claims 10, 11, 21, and 22 WO’803, as modified, discloses the drill of claim 8 as set forth above.  WO’803 further discloses wherein in a front view of the first end, the first cutting edge 7a is linear, a line obtained by extending the first cutting edge 7a toward the outer peripheral surface is defined as a second virtual extended line (See Figure 17).  WO’803 does not discloses wherein the fifth cutting edge is away from the second virtual line.  Joseph discloses a drill (See Figure 5) having a first cutting edge extending linearly in a front view along a virtual extended line and an outer portion of the first cutting edge extends rearward in a rotation direction with respect to the virtual extended line (Note: portion d is rearward of the cutting edge) (See Figure 5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’803, in view of Joseph, such that the fifth cutting edge is away from . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016047803-A1, hereinafter WO’803, in view of Hsu (US 5,011,342), further in view of Ono (US 2013/0136552). 
Regarding claim 18, WO’803, as modified, discloses the drill of claim 1 as set forth above.  WO’803 does not disclose a method of manufacturing a machined product, comprising the steps of: rotating the drill according to claim 1; bringing the drill that is rotating into contact with a workpiece; and separating the drill from the workpiece.  Ono discloses a method of manufacturing a machined product, comprising the steps of rotating a drill; brining the drill that is rotating into contact with a workpiece; and separating the drill from the workpiece (See Figures 5a-5c).  It would have been obvious to a person of ordinary kill in the art at the time the invention was made to use the drill of WO’803, with the method of Ono, in order to drill a workpiece.

Allowable Subject Matter
Claims 7 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722